Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it recites “when multiple time data other than the coherent time data includes two time data each containing mutually coherent information in part thereof” and it is unclear how the multiple time data that is coherent is not also included in the coherent time data that it is differentiated between.  
Regarding Claim 4, it recites “when multiple time data other than the coherent time data includes two time data each containing mutually coherent information in part thereof” and it is unclear how the multiple time data that is coherent is not also included in the coherent time data that it is differentiated between.  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fujisawa (US 20160259303 A1) in view of Imamura et al. (US 20150003212 A1, hereinafter “Imamura”).
Regarding Claim 1, Fujisawa discloses a radio-controlled timepiece (par. 0002) comprising: an antenna [2] configured to receive a standard time signa (par. 0059); a receiver circuit [3] configured to execute during a specific time limit (par. 0116) a reception process to acquire multiple time data from the standard time signal at different times (par. 0089); storage [42] configured to store the multiple time data (par. 0089); a time adjuster [472] configured to correct the internal time (fig. 12)based on coherent time data when the number of coherent time data [S42], which is time data that is mutually coherent, in the multiple time data reaches a threshold (fig. 11, S42 requires three sets). 
Fujisawa does not disclose that the reception controller is configured to extend the time limit when the number of coherent time data is less than the threshold when a specific time that is shorter than the time limit has passed since the reception process started.
Imamura discloses a reception controller [180] configured to extend the time limit when a specific time that is shorter than the time limit has passed since the reception process started (par. 0042).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reception controller of Fujisawa such that following the step for determining whether the time limit has been exceeded [S39] a process for adding time to the time limit follows upon a YES result as disclosed by Imamura (figs. 6 and 7) for the benefit extending the time limit may provide in accordance with different environments (par. 054) and probability of a successful receiving process may be increased (par. 0055) while still maintaining an effective battery power consumption (par. 0054).  
Regarding Claim 2, the combination of Fujisawa and Imamura disclosed above for claim 1 further includes that the reception controller extends the time limit when a difference between the threshold and the number of coherent time data is 1.  As Fujisawa discloses having three sets of coherent time data for there to be a successful reception (fig. 11 S42, equivalent to the threshold being three), and Imamura modifies S39 for determining whether a specific time limit has elapsed with extending the specific time limit so long as an upper limit is not elapsed (par. 0042), the resulting method would loop Fujisawa S42 (fig. 11) back up to S38 if there are only two sets of coherent time data be received and then if the specific time limit is up but not the upper limit the specific time limit would be extended.  As such, the combination of Fujisawa and Imamura results in the reception controller extending the time limit when a difference between the threshold and the number of coherent time data is 1 and the rationale for combining the references would be the same as above for claim 1.  
Regarding Claim 5, Imamura further discloses an upper limit is set for the number of times the reception controller extends the time limit (par. 0042, maximum value of 35 minutes at which point the reception controller cannot add the predetermined period to the time-out period, which means depending on the length of the predetermined period it may only extend so many times which is the upper limit).

Citation of Relevant Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willemin et al. (US 20130107677 A1) discloses a control system in which if the oscillation frequency of the oscillating mechanical system has been adapted, the drop out time, particularly of the oscillator stage, may be extended.
Honda (US 20100220555 A1) discloses an electronic device with a reception control unit includes an evaluation unit that evaluates the reception environment based on power generation by the solar panel, and a mode selection unit that, based on the result from the evaluation unit, selects a time information reception mode for receiving the satellite signals and acquiring time information, or a position and time information reception mode for receiving the satellite signals and acquiring positioning information and time information, and controls operation of the reception unit in the reception mode selected by the mode selection unit.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A JOHNSTON whose telephone number is (571)272-4353. The examiner can normally be reached Monday - Friday 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571)272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN ANDREW JOHNSTON/Examiner, Art Unit 2844 



/EDWIN A. LEON/Primary Examiner, Art Unit 2833